Exhibit 99.1 THE CASH STORE FINANCIAL SERVICES INC. INTERIM CONSOLIDATED FINANCIAL STATEMENTS For the three months ended December 31, 2011 (unaudited) INTERIM CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (in thousands, except share and per share amounts) (unaudited) Three Months Ended December December REVENUE Loan fees $ $ Other income - Note 5 OPERATING EXPENSES Salaries and benefits Retention payments Selling, general and administrative Rent Advertising and promotion Provision for loan losses - Note 4 Depreciation of property and equipment OPERATING MARGIN CORPORATE AND OTHER EXPENSES Corporate expenses Depreciation of property and equipment Amortization of intangible assets INCOME BEFORE INCOME TAXES PROVISION FOR INCOME TAXES Current (recovery) ) Deferred NET INCOME AND COMPREHENSIVE INCOME $ $ WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING - Note 11 Basic Diluted BASIC EARNINGS PER SHARE Net income and comprehensive income $ $ DILUTED EARNINGS PER SHARE Net income and comprehensive income $ $ See accompanying notes to the interim consolidated financial statements Page 2 INTERIM CONSOLIDATED BALANCE SHEETS (in thousands of Canadian Dollars) (unaudited) September 30 December 31 ASSETS Current Assets Cash - Note 3 $ $ Consumer loans receivable, net - Note 4 Other receivables - Note 5 Prepaid expenses and other assets Income taxes receivable - 49 Deferred tax assets Long term receivable - Note 5 Deposits and other assets Deferred tax assets Deferred financing costs Property and equipment, net of accumulated depreciation of $30,216 and $31,998 - Note 9 Intangible assets, net of accumulated amortization of $2,908, and $3,150 Goodwill $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Accounts payable $ $ Accrued liabilities - Note 6 and 7 Income taxes payable - Note 8 15 Current portion of deferred revenue Current portion of deferred lease inducements Current portion of obligations under capital leases Deferred revenue Deferred lease inducements Obligations under capital leases Long term debt - Note 9 - Deferred tax liabilities SHAREHOLDERS' EQUITY Share capital - Note 10 Additional paid-in capital Retained earnings $ $ Contingencies - Note 12 Subsequent event - Note 13 See accompanying notes to the interim consolidated financial statements Page 3 INTERIM CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY (in thousands of Canadian Dollars) (unaudited) Additional Paid-in Total Shareholders' Common Shares Capital Retained Earnings Equity Balance, September 30, 2010 $ Total comprehensive income - - Dividends to stock holders - - ) ) Issuance of shares ) - Stock based compensation expense - - Total of other equity movements ) ) Balance, September 30, 2011 $ Total comprehensive income - - Dividends to stock holders - - ) ) Issuance of shares 20 (5 ) - 15 Stock based compensation expense - - Total of other equity movements 20 ) ) Balance, December 31, 2011 $ See accompanying notes to the interim consolidated financial statements Page 4 INTERIM CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands of Canadian Dollars) (unaudited) Three Months Ended December 31 2010 December 31 2011 Cash provided by (used in): OPERATING ACTIVITIES Net income $ $ Items not affecting cash: Depreciation of property and equipment Amortization of intangible assets Provision for loan losses - Note 5 Stock-based compensation - Note 12 Deferred income taxes Change in non-cash working capital: Other receivables and long-term receivables ) ) Prepaid expenses, deposits and other assets Income taxes receivable ) ) Accounts payable and accrued liabilities ) ) Income taxes payable ) ) Deferred revenue ) ) Deferred lease inducements ) ) ) INVESTING ACTIVITIES Consumer loans receivable, net ) ) Business acquisitions ) - Cash restricted for class action facilitation - Note 3 (6
